Title: To George Washington from Captain Charles Craig, 2 December 1777
From: Craig, Charles
To: Washington, George



Sir
2nd Decemr 1777.

I have thought it my duty to inform Your Excellency that about five Hundred of the enemy Crossed over Schoolkill Last night.

The enemy intend to make a push out—and endeavour to drive Your Excellency from the present encampment, Destroy our Fleet Burn German Town & Frankford shou’d the not Succeed in this expedition the will return to the City and prepare for a retreat, Genl How gave orders for not one of the Vessels to be unloaded before the return. I am With great Respect your Excellencys Most Obt Servt

C. Craig

